DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 8, 10, 14 and 15 are amended. Claims 7 and 18-20 are canceled, and claims 3, 5-6, 8, and 9 remain withdrawn. Claims 1-2, 4, and 10-17 are pending and addressed below. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 10-11, 13-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant also argues that since claim 15 was not rejected over any prior art that it contained allowable subject matter. This is not persuasive, claim 15 was previously rejected under 35 U.S.C 101 for encompassing a human organism as such prior art could not be properly applied. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-2, 4, 10-11, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kangas et al. (U.S. Patent Publication No. 2011/0054396 A1).  
Regarding claim 1, Kangas et al. discloses an endograft device (10), comprising: a stent portion (stent, Paragraph 0049); a wall portion (12); and an inner balloon (14), the inner balloon (14) comprising a reactive material (mannitol, Paragraph 0050), wherein the reactive material (mannitol, Paragraph 0050) is configured to react (Paragraph 0050, Examiner notes it is well known in the art that mannitol is an osmotic diuretic) with available materials (blood) within a mammalian body to expand (Paragraph 0022) the wall portion (12); and wherein the wall portion (12) is configured to receive a substance (16) therein. (Figs. 1A-2B, Paragraphs 0021-0023 and 0049-0051). 
	Regarding claim 2, Kangas et al. discloses the endograft device of claim 1, wherein the wall portion (12) surrounds all (Fig. 2A, Paragraph 0049) of the stent portion (stent, Paragraph 0049). (Figs. 2A-2B, Paragraph 0049).
	Regarding claim 4, Kangas et al. discloses the endograft device of claim 1, wherein the wall portion (12) extends an entire length (Fig. 2A) of the endograft device (10) or the stent portion. (Fig. 2A, Paragraph 0022). 
	Regarding claim 10, Kangas et al. discloses the endograft device of claim 15, wherein the wall portion (12) comprises a substance (16) therein. (Fig. 1B, Paragraph 0021). 
	Regarding claim 11, Kangas et al. discloses the endograft device of claim 10, wherein the wall portion (12) further comprises a fluid permeable material (release layer, Paragraph 0024). (Paragraph 0024). 
Regarding claim 13, Kangas et al. discloses the endograft device of claim 11, wherein the fluid permeable material (release layer, Paragraph 0024) prevents (Paragraph 0024, Examiner notes the release layer prevents the delamination and release of 16 until it exposed to bodily fluids and sufficiently swells until release) the substance (16) from escaping the wall portion (12). (Paragraph 0024). 

Regarding claim 15, Kangas et al. discloses an endograft device (10), comprising: a stent portion (stent, Paragraph 0049); an expandable (Fig. 2B, Paragraph 0022) wall portion (12) positioned on (Fig. 2B, Paragraph 0049) the stent portion (stent, Paragraph 0049) ; and an inner balloon (14), the inner balloon (14) comprising a reactive material (mannitol, Paragraph 0050), wherein the reactive material (mannitol, Paragraph 0050) is configured to react (Paragraph 0050, Examiner notes it is well known in the art that mannitol is an osmotic diuretic) with available materials (blood) within a mammalian body to expand (Paragraph 0022) the wall portion (12). (Figs. 1A-2B, Paragraphs 0021-0023 and 0049-0051). 
Regarding claim 17, Kangas et al. discloses the endograft device of claim 15, wherein the available material (blood) within the mammalian body comprises oxygen (blood comprises oxygen).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (U.S. Patent Publication No. 2011/0054396 A1) in view of Kassab (U.S. Patent No. 8,361,101 B2). Kassab was cited in the previous office action. 
Regarding claim 12, Kangas et al. discloses the endograft device of claim 11 as seen above.
However, Kangas et al. fails to disclose wherein the substance comprises ameroid particles.
Kassab teaches a similar device in the same field of endeavor wherein the substance (ameroid pill) comprises ameroid particles (ameriod pill). (Claims 2, 7 and 12, Column 4 Lines 61-67 and Column 5 Lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Kangas et al. to incorporate the ameroid teachings of Kassab. Especially since Kangas et al. discloses other swellable substances (Paragraph 0024). The motivation for the modification would have been to allow for beneficial physiological changes in the blood vessel walls which are exposed to this increase in blood pressure. (Kassab, Column 5 Lines 5-10). 

Allowable Subject Matter
16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771